 Case 20-00305      Doc 149     Filed 08/13/21 Entered 08/13/21 13:43:32          Desc Main
                                 Document     Page 1 of 8



                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF IOWA

 IN RE:                                                 CHAPTER 7
                                                        CASE NO. 20-00305
 SIMPLY ESSENTIALS, LLC,

                       Debtor(s).
                                      _____________

                    TRUSTEE’S MOTION TO APPROVE BID;
                              SUPPLEMENT TO
              TRUSTEE’S MOTION TO SELL AND FOR OTHER RELIEF
                         11 U.S.C. §§363(b) AND (f));

       COMES NOW Chapter 7 Trustee Larry S. Eide and moves the Court for an order

granting this Motion, and in support thereof respectively states:

       1.     On June 22, 2021, the Trustee filed a Motion to Sell and For Other Relief 11

U.S.C. §§363(b) and (f); Motion to Approve Bid Procedures (hereinafter called the “Motion

to Sell”) whereby the Trustee sought approval of this Court to sell the Assets (as defined

in the Motion to Sell) pursuant to a written bid in the amount of $9,500,000.00 received

from Pure Prairie Farms, Inc. (hereinafter called “Pure Prairie”), or in the event of a timely

filed objection, the approval of bidding procedures.

       2.     This document is a supplement to the Motion to Sell and a request to approve

a bid in the amount of $9,500,000.00 received by the Trustee from International Poultry

Breeders, L.L.C., d/b/a The Best Dressed Chicken at the auction held on August 11, 2021,

all as provided in the Order Approving Bid Procedures.

       3.     After notice of the Motion to Sell was provided to creditors and parties in

interest, several objections to the Motion were filed, including an Objection filed by Wincorp

International, Inc. (hereinafter called “Wincorp”), on behalf of its affiliate The Best Dressed

Chicken (Doc No. 124).
 Case 20-00305       Doc 149     Filed 08/13/21 Entered 08/13/21 13:43:32          Desc Main
                                  Document     Page 2 of 8



       4.      On July 14, 2021, Wincorp filed a Supplement to Objection to Trustee’s

Motion to Sell (Doc. No. 131) and designated International Poultry Breeders, L.L.C., d/b/a

The Best Dressed Chicken (hereinafter called “IPB”) as its affiliate for the purposes of its

Objection and as the proposed purchaser of the Assets.

       5.      Paragraph 27(c) of the Trustee’s Motion to Sell filed on June 22, 2021,

provides:

       All parties desirous of participating in the additional bid process, including
       Pure Prairie Farms, Inc., must provide the Trustee and Heritage with
       evidence of an ability and the financial wherewithal, as determined solely by
       the Trustee, to consummate the sale transaction no later than 5:00 p.m. CDT
       on the fourth business day after the conclusion of the telephonic hearing on
       this Motion at which the bid procedures are approved;

       6.      On July 16, 2021, a hearing was held on the Motion to Sell and thereafter on

July 22, 2021, the Court entered an Order Approving Bid Procedures (Doc. No. 142) which

set forth specific actions and specific dates that such actions must be completed by all

parties in order to participate in an auction of the Assets, including the making of an

opening bid.

       7.      The provisions of Paragraph 27(c) of the Trustee’s Motion to Sell were

included in the Order Approving Bid Procedures.

       8.      On August 3, 2021, the Trustee timely received a $500,000.00 cash deposit

on behalf of IPB.

       9.      The deadline for all parties, including Pure Prairie, to provide the Trustee with

evidence of an ability and the financial wherewithal to consummate the sale transaction

was August 9, 2021.




                                             -2-
 Case 20-00305       Doc 149     Filed 08/13/21 Entered 08/13/21 13:43:32       Desc Main
                                  Document     Page 3 of 8



       10.    On August 9, 2021, the Trustee timely received confirmation of IPB’s financial

wherewithal to consummate the sale transaction.

       11.    At 3:07 PM on August 9, 2021, the Trustee received an email from the

attorney for Pure Prairie stating, inter alia:

       that in light of the overbid of The Best Dressed Chicken, Pure Prairie will not
       be participating in further bidding. I believe that holding an auction is no
       longer necessary under those circumstances, and I wish you well in closing
       the sale with Best Dressed.

       12.    After receipt of the email described in Paragraph 11, the Trustee’s brokers

had numerous conversations with the representatives of Pure Prairie and attempted to

contact Pure Prairie additional times without success, with the communications and

attempted communications continuing all the way up until shortly before the

commencement of the telephone auction.

       13.    Pure Prairie did not request to participate in the auction and did not

participate in the auction.

       14.    The Objection filed by Wincorp (Doc. No. 124) on behalf of The Best Dressed

Chicken (now IPB as described in the Supplement filed July 14, 2021 (Doc. No. 131)) to

the Trustee’s Motion to Sell states:

       In the event that Pure Prairie Farms, Inc. (PPFI) satisfies the Trustee that it
       has the ability and the financial wherewithal to consummate the sale
       transaction as required by Section 27(c) of the Motion, then Wincorp offers
       $10,000,000.00 for the purchase of the Assets. In the event that PPFI is
       unable to satisfy the requirements of Section 27(c) of the Motion, or for any
       other reason is unwilling or unable to purchase the Assets pursuant to the
       terms and conditions of the Motion, then Wincorp offers $9,500,000.00 for
       purchase of the Assets.




                                                 -3-
 Case 20-00305      Doc 149     Filed 08/13/21 Entered 08/13/21 13:43:32          Desc Main
                                 Document     Page 4 of 8



       15.    At the commencement of the auction the Trustee and the broker explained

to those participating in the auction the events that had occurred during the pre-auction

process, including the communication received from Pure Prairie.

       16.    At the conclusion of the explanation, the attorney for IPB asked the Trustee

whether he considered Pure Prairie to be a qualified bidder under the terms of the Order

Approving Bid Procedures, and the Trustee stated that he did NOT consider Pure Prairie

to be a qualified bidder on the account of its failure to provide any evidence of its financial

wherewithal to consummate the sale transaction which was required by the Order

Approving Bid Procedures.

       17.    The Trustee’s broker then sought a bid of $9,700,000.00.

       18.    The attorney for IPB stated that a bid of only $9,500,000.00 was required

because Pure Prairie had not, by August 9, 2021, provided the Trustee with any evidence

of an ability and the financial wherewithal to consummate the purchase of the Assets, that

Pure Prairie had not timely satisfied the requirements of the Order Approving Bid

Procedures, and thus, as confirmed by the Trustee, Pure Prairie was not a qualified bidder.

       19.    The attorney for IPB further stated that consistent with its Objection, that IPB

submits a bid in the amount of $9,500,000.00 for the Assets.

       20.    Following discussion and the further solicitation of a higher bid, with none

being received, the Trustee accepted the bid of $9,500,000.00 from IPB subject to Court

approval.

       21.    No objection or opposition was voiced by any party who attended or was

represented at the auction.



                                             -4-
 Case 20-00305      Doc 149    Filed 08/13/21 Entered 08/13/21 13:43:32         Desc Main
                                Document     Page 5 of 8



        22.   The Trustee now seeks approval of the $9,500,000.00 bid of IPB and the

approval of the sale of the Assets to IPB for the sum of $9,500,000.00.

        23.   The order approving this Motion and the Trustee’s Motion to Sell should

provide that any and all liens, claims, titles, encumbrances, interests, and rights asserted

by Farmer Mac and Pitman Farms, and any other lienholders, will attach to the gross

proceeds from the court-approved sale, in whatever order of priority that existed as of the

commencement of this case, EXCEPT that Farmer Mac and Pitman Farms have agreed

that:

        a.    any Real Estate Transfer Tax due pursuant to Iowa Code Chapter 428A shall
              be released and paid from the gross sales proceeds,

        b.    all real estate taxes due at the time of conveyance of the Real Estate by the
              Trustee to the purchaser, together with real estate taxes prorated to the date
              of said conveyance shall be released and paid from the gross sales
              proceeds,

        c.    the compensation due to Heritage shall be released and paid from the gross
              sales proceeds. The application to employ Heritage provides the following
              for compensation:

              For a turnkey sale, Brokers shall receive a commission of five percent (5%)
              of the gross sales price of the Property, provided that the commission shall
              be reduced to three percent (3%) in the event that the Minnesota Growers
              Group or Pittman (sic) Family Farms is the successful purchaser. In addition,
              Brokers shall advance all expenses necessary to prepare, market and
              conduct the turnkey sale process, and shall be entitled to $25,000.00 for
              expense reimbursement (the Turnkey Allowance). In the event that a turnkey
              sale does not occurs, the Property will be sold by auction.

              The proposed purchaser is NOT the Minnesota Growers Group.

        d.    a sum equal to 0.75% of the gross proceeds shall be released from the gross
              proceeds, and such sum shall be free and clear of any and all claims, liens,
              titles, interests, and rights, and the Trustee and the estate may use such
              sum for any and all purposes, pursuant to the provisions of Title 11, including
              but not limited to the payment of administrative claims and expenses and, if


                                            -5-
 Case 20-00305       Doc 149     Filed 08/13/21 Entered 08/13/21 13:43:32           Desc Main
                                  Document     Page 6 of 8



               available, to the payment of various non-administrative claims (such as
               general unsecured claims).

       24.     The order approving this Motion and the Trustee’s Motion to Sell should also

contain all of the other terms and conditions requested in the Trustee’s Motion to Sell.

       25.     The Trustee avers and submits that the sale to IPB proposed is this Motion

is in the best interest of the estate, the creditors and the community. This is so because

a sale will generate much-needed cash to enable the Trustee to administer this case, and

will hopefully enable IPB to use the Assets in the operation of a business for the good and

benefit of IPB, and to the betterment of the community and the public interest.

       26.     The Trustee further avers and submits that the withdrawal of Pure Prairie

from the bidding process appears to the Trustee to have been done knowingly by Pure

Prairie with the assistance and advice from counsel.

       27.     The Trustee further avers and submits that the auction was conducted in

good faith, and that the bid of IPB was received in good faith, all with assistance and

advice from counsel and the Trustee’s brokers.

       28.     The Trustee further requests that the Court authorize the Trustee to return

the cash deposit in the sum of $500,000.00 received on behalf of Pure Prairie.

       29.     The Trustee requests that the Court schedule a hearing to approve this

Motion and the Motion to Sell.

       30.     The Trustee requests that the order approving this Motion and the Motion to

Sell provide that the 14-day stay period in F.R.B.P. 6004(h) is inapplicable. Such a

provision will enable an expeditious closing, and will minimize administrative claim (such

as utility bills, real estate taxes, etc.) that will be incurred and inflicted against the estate.


                                              -6-
 Case 20-00305      Doc 149    Filed 08/13/21 Entered 08/13/21 13:43:32        Desc Main
                                Document     Page 7 of 8



       WHEREFORE, the Trustee respectively prays this Court, on such notice and

hearing as is required, to enter and enroll an order granting the relief requested by the

Trustee in this Motion and the Motion to Sell as modified by the Supplement, and for such

other relief as may be just and property under the premises.

DATED: August 13, 2021

                                                  /s/ Larry S. Eide
                                                 Larry S. Eide, Trustee (AT0002317)
                                                 PO Box 1588
                                                 Mason City, Iowa 50402-1588
                                                 Telephone: 641.423.4264
                                                 Facsimile: 641.423.3145
                                                 Email: eide@pappajohnlaw.com

                              CERTIFICATION OF SERVICE

        The undersigned, Larry S. Eide, certifies that on August 13, 2021, he served a copy
of the foregoing document on the United States Trustee, Debtor(s), attorney for Debtor(s)
and other parties having requested notice pursuant to Rule 2002 electronically on all
parties who receive electronic notice through CM/ECF as listed on CM/ECF’s notice of
electronic filing, and by ordinary United States mail, postage prepaid, addressed as follows
on all other parties:

Terry L. Gibson                                  Michael P. Mallaney
Wandro & Associates, P.C.                        Shindler, Anderson, Goplerud & Weese,
2501 Grand Avenue, Suite B                       P.C.
Des Moines, IA 50312                             5015 Grand Ridge Drive, Suite 100
                                                 West Des Moines, IA 50265-5749
Riley C. Walter
Wanger Jones Helsley PC                          Thomas L. Flynn
265 E. River Park Circle, Suite 310              Brick Gentry, P.C.
Fresno, CA 93720                                 6701 Westown Parkway, Suite 100
                                                 West Des Moines, IA 50266
Joseph A. Peiffer
Ag & Business Legal Strategies                   Todd J. Ohlms
1350 Boyson Road, Suite B                        Proskauer Rose LLP
PO Box 11425                                     70 West Madison, Suite 3800
Hiawatha, IA 52233-2211                          Chicago, IL 60602-4342

                                                 Kristina M. Stanger
                                                 Nyemaster, Goode, P.C.

                                           -7-
 Case 20-00305    Doc 149   Filed 08/13/21 Entered 08/13/21 13:43:32    Desc Main
                             Document     Page 8 of 8



700 Walnut Street, Suite 1600
Des Moines, IA 50309-3899

Daniel Desatnik
Proskauer Rose LLP
Eleven Times Square
New York, NY 10036-8299

Eric W. Lam
Simmons Perrine Moyer Bergman PLC
115 3rd Street SE, Suite 1200
Cedar Rapids, IA 52401-1266

Jackson C. Blais
Simmons Perrine Moyer Bergman PLC
115 3rd Street SE, Suite 1200
Cedar Rapids, IA 52401-1266

Abram Carls
Simmons Perrine Moyer Bergman PLC
115 3rd Street SE, Suite 1200
Cedar Rapids, IA 52401-1266

Brandon R. Tomjack
Baird Holm LLP
1700 Farnam St, Ste 1500
Omaha, NE 68102-2068

Steven C. Turner
Baird Holm LLP
1700 Farnam Street, Ste 1500
Omaha, NE 68102

James L. Snyder
Acting United States Trustee
United States Federal Courthouse
111 7th Avenue SE, Box 17
Cedar Rapids, IA 52401-2101


                                             /s/ Larry S. Eide
                                            Larry S. Eide (AT0002317)




                                      -8-
